TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00520-CV


In re Ruben Guerrero




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Ruben Guerrero, an inmate in the Texas Department of Criminal Justice, has filed
a pro se petition for writ of mandamus asking this Court to compel the court reporter for the
390th district court in Travis County to prepare a reporter's record in trial court cause number D-1-DC-06-202366, in which he was convicted of the offense of driving while intoxicated, for the
purpose of filing a federal application for writ of habeas corpus.
		This Court's mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code.  Section 22.221 expressly limits our mandamus jurisdiction to:  (1) writs
against a district court judge or county court judge in this Court's district, and (2) all writs necessary
to enforce this Court's jurisdiction.  Tex. Gov't Code Ann. § 22.221 (West 2004).  The issuance of
a writ against the court reporter in this case is not necessary to enforce this Court's jurisdiction.
Accordingly, we deny Guerrero's petition for writ of mandamus.
 



						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Filed:   August 15, 2012